EXHIBIT 23.1 Consent of Independent Registered Public Accounting Firm We hereby consent to the incorporation by reference by China Armco Metals, Inc. in Amendment No. 1 to the Post-Effective Amendment No. 1 to the Registration Statement on Form S-1 on Form S-3 of our report dated March 12, 2009 on the consolidated balance sheets of China Armco Metals, Inc andSubsidiaries as of December 31, 2008 and2007 , and the related consolidated statements of operations, stockholders' equity and cash flows for the years then ended, and to the reference to our firm under the heading "Experts" in the prospectus. /s/Li & Company, PC Li & Company, PC Skilling, New Jersey
